This cause is set for reargument October 14, 1940. The Court desires to hear argument limited to the purpose, scope, and effect of the Act of June 25, 1929, the relief thereby afforded the parties, and the defenses made available to them; and to appellant's assignments of errors 1-12 inc., 13 (insofar as it relates to failure to construct a line from Wallula, Washington, to Portland, Oregon), 19-27 inc., 29, 30, 32, 33, 36-40 inc., 42, 43, 52-54 inc. — particularly with reference to the bearing of the matters comprehended in these assignments upon the nature and extent of the relief accorded, and the defenses made available, to the parties respectively, by §§ 1, 2, 5, and 6 of said Act.